Citation Nr: 0108085	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  96-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $12,603.49, plus interest.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The appellant served on active duty from December 1963 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Houston, Texas.  
In a May 1996 decision, the Committee determined that there 
was no fraud, misrepresentation or bad faith involved in the 
creation of the indebtedness.  It was, however, the 
conclusion of the Committee that collection of the loan 
guaranty indebtedness, in the calculated amount of $12,603.49 
plus accrued interest thereon, would not be against the 
principle of equity and good conscience.  The appellant filed 
a notice of disagreement with regard to this determination in 
May 1996.  A statement of the case was thereafter issued in 
July 1996.  The substantive appeal was received in August 
1996.  Subsequently, the appellant raised the issue of the 
validity of the debt.  The case was remanded for additional 
evidentiary and due process development in May 1998 and again 
in June 1999.

As a result of the June 1999 remand, the RO requested the VA 
Regional Counsel to provide an opinion concerning the 
validity of the indebtedness.  This was accomplished in March 
2000.  The validity of the deficiency debt was confirmed.  
Notice of that determination was provided in a April 2000 
letter.  In May 2000, the RO issued a supplemental statement 
of the case (SSOC) only addressing the issue of waiver of 
recovery of the loan guaranty indebtedness.  The record 
reflects that the veteran in July 2000 submitted a "notice 
of disagreement", again contesting the RO's determination as 
to the validity of the indebtedness.  Subsequent entries in 
the loan guarantee folder appear to indicate that the RO 
responded to the July 2000 letter from the veteran in August 
2000 explaining its determination.  The available 
documentation in the record before the Board does not show 
that the veteran was provided with appropriate notice of due 
process rights regarding his right to appeal the validity of 
the indebtedness issue.

A debtor may dispute the existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2000); 
see also VAOPGCPREC 6- 98 (April 24, 1998).  On this point, 
the General Counsel stated the following in VAOPGCPREC 6-98:

From our reading of the Schaper [v. Derwinski, 1 
Vet. App. 430 (1991)] decision, we believe it is 
clear that, when a veteran both challenges the 
validity of the debt and requests waiver, the [RO] 
must fully review the file and any material the 
veteran submits, and make appropriate written 
findings with regard to the validity of the debt.  
If the [RO] concludes that the debt is validly 
established, then the waiver request should be 
referred to the [Committee].  Assuming the debt is 
not fully waived, the veteran must be advised of 
the decision on both issues; i.e., debt validity 
and waiver, and informed of his or her right to 
appeal.  If the veteran files a Notice of 
Disagreement, the Statement of the Case must fully 
discuss both the validity of the debt and the 
reasons for not waiving the debt. If the veteran 
appeals both issues, the [Board] should fully 
consider and decide both questions.  If the [Board] 
upholds the [RO], the veteran may then seek 
judicial review of either or both issues.  
[emphasis added]
Id. at paragraph 8.

In this case, it is clear that the veteran has filed a claim 
as to both of these issues simultaneously.  The validity 
issue has been adjudicated, and the veteran has been 
informed, but he has not been provided adequate notice of his 
appeal rights.  As indicated above, the veteran and his 
representative have not been provided with a SSOC as to this 
separate issue.  In view of these circumstances, the Board 
has no discretion, as to the action required.  38 C.F.R. § 
19.9; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case must be remanded to the RO for the 
following:

The veteran should be furnished a SSOC 
addressing the issue of the validity of 
the loan guarantee indebtedness, in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991) and 38 C.F.R. §§ 19.29 and 
19.31 (2000), including summarization of 
all of the pertinent criteria and the 
opinion of the district counsel.  The 
Board notes that if the originating 
agency continues to find that the debt 
was validly created in the SSOC, the 
veteran or his representative must submit 
a timely substantive appeal as to this 
issue in order to obtain appellate 
review.  38 C.F.R. §§ 20.200, 20.202 
(2000).  Thereafter, the case should 
returned to the Board for further 
appellate consideration, if in order.

With regard to the veteran's claim of waiver of recovery of 
the loan guaranty indebtedness, the Board finds it 
appropriate to defer adjudication of this issue while the 
veteran is being provided his due process rights as to his 
claim of validity of the loan indebtedness.  In this fact 
situation, these claims are inextricably intertwined because 
the outcome of the validity claim may affect the merits and 
outcome of an adjudication of the waiver of recovery claim.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



